04/13/2020



                                                                                  Case Number: DA 19-0682


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  DA 19–0682

JACK KRAMER and KEN KRAMER,
individually and on behalf of all
others similarly situated,
                                            ORDER GRANTING MOTION FOR
        Plaintiffs/Appellees,                   EXTENSION OF TIME

                     v.

FERGUS FARM MUTUAL INSURANCE
COMPANY,


        Defendants/Appellants.


        The Plaintiffs/Appellees have moved for an extension of time in which to

file their answering brief. The motion is GRANTED. The brief is due May 15,

2020.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 13 2020